Per Curiam.
An appeal by the plaintiff in a cause
wherein a part of the relief sought by the plaintiff is the reformation of a promissory note on which the suit is founded; the only question on appeal relating to the action of the lower court in sustaining a demurrer to the complaint *2is not within the jurisdiction of this court, reformation being a matter within the exclusive jurisdiction of a court of equity, involving a decree providing specific equitable relief. Therefore, this cause is transferred to the Supreme Court.